Citation Nr: 1443516	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits for M.L. and J.L., the Veteran's dependent children.


REPRESENTATION

Appellant is unrepresented 

Veteran (Appellee) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to November 2000.  The appellant is the ex-wife of the Veteran and the mother of M.L. and J.L., who are the Veteran's dependent children.  The appellant seeks apportionment on behalf M.L. and J.L.  The appellee is the Veteran. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 apportionment decision by the Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama, has jurisdiction of the Veteran's claims file.  


FINDINGS OF FACT

1.  The appellant is the mother of M.L. and J.L., who are legally recognized as the Veteran's children; she has had custody of them throughout the appeal period.  

2.  M.L. was a minor until August 2014; J.L. has been a minor throughout the period of appeal.  

3.  The Veteran has been reasonably discharging his responsibility for the support of his children.

4.  A financial hardship on the part of M.L. and J.L. has not been shown.  





CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA benefits for M.L. and J.L., the Veteran's dependent children, have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450 , 3.451, 3.452, 3.458 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent statutes and regulations describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits outlined in the provisions listed above do not apply to claims for benefits provided under chapters other than Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, and 19.102.  Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102. 

In this case, VA did not notify the Veteran of its receipt of the appellant's May 2008 NOD, or provide the Veteran a copy of the February 2009 SOC or the appellant's substantive appeal.  However, in September 2007 VA did inform the Veteran of the appellant's request for an apportionment on behalf of M.L. and J.L.  Thus, it is clear that the Veteran had actual knowledge of the appellant's claim. Therefore, the Board may proceed with review of the instant appeal. 

The appellant has claimed entitlement to apportionment of the Veteran's VA compensation benefits on behalf of M.L. and J.L.  The appellant is the mother of M.L. and J.L.  They are legally recognized as the Veteran's children and have been in the appellant's custody throughout the appeal period.    

The relevant law provides that a veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2013). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2013).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2013); Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2013). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2013). 

In general, the term child of the veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2013). 

The Board must assess the credibility and weight of all of the evidence to determine its probative value, account for which evidence it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

The Veteran's child J.L. was born May [redacted], 1999.  The Veteran's child M.L. was born August [redacted], 1996, and reached an age of majority in August 2014.  The Board will address apportionment of the Veteran's benefits for M.L. prior to the time M.L. reached the age of majority.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an apportionment of the Veteran's VA benefits for M.L. and J.L.  The evidence does not show entitlement to a general or special apportionment at any time during the appeal period.  

The appellant contends that the Veteran does not always pay his Court-ordered child support, and is late when he does pay.  See May 2008 correspondence.  The record shows that the Veteran is required by a Family Court of the State of New York to pay $700 a month in child support.  In September 2007, the appellant submitted income and expense information showing $890.27 monthly income.  Not counting $200 a month for clothes or $108 a month for cable TV, the Veteran's monthly income was greater than her monthly expenses.  Allowing $100 a month for clothes still results in the appellant's income being greater than her expenses.  

In March 2009, the appellant asserted that her bills had increased and she was at a deficit at the end of the month.  She listed expenses of $2222, which included $600 a year for clothes.  She stated that the Veteran was not paying the full amount of child support (only $274 bi-weekly) and was in arrears.  The appellant did not provide her monthly income.  

With respect to the appellant's claim that the Veteran owes back child support and that he is not paying current child support, the Board notes that the remedy for receiving those monies is not though an apportionment; it is through a state court.  While court-ordered payments for past-due child support may be valid, it is not VA's responsibility to enforce such payments.  The Board, however, must assess in this case, whether the Veteran is reasonably discharging his responsibility for his children's support in determining whether an apportionment is warranted on behalf of the Veteran's minor children.  See 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2013). 

Records dated in 2008 and 2009 from the New York Division of Child Support Enforcement reflect that the Veteran did make regular child support payments, albeit of varying amounts.  Thus, the Board finds that the Veteran was reasonably discharging his responsibility for support of his minor children at the time the appellant submitted her claim.  See 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2013).  Although the Veteran may not have paid the full amount of child support owed, he did provide funds to the appellant.  As a result, the Board finds no basis to award the appellant a general apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.450 (2013). 

Turning to consideration of a special apportionment, the income and expense information submitted by the appellant, as discussed above, does not show that a financial hardship on the part of M.L. and J.L.  38 C.F.R. § 3.451.  Although in 2009 the appellant contended that her expenses had increased, she did not submit any updated income information.  In fact, she has provided no information as to income or expenses since 2009.  "The duty to assist is not always a one-way street.  If a veteran [or, as in this case, an appellant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Again acknowledging that in August 2014 M.L. reached age 18, the Board notes that there is no evidence that he was permanently incapable of self-support prior to reaching age 18.  Nor is there evidence that he is pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. § 3.57 (2013).  Thus, the appellant has not established M.L.'s eligibility to the apportionment of benefits after he reached the age of 18.  See 38 C.F.R. §§ 3.57, 3.450, 3.451 (2013). 

The appeal is accordingly denied.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to an apportionment of the Veteran's VA benefits for M.L. and J.L., the Veteran's dependent children, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


